DETAILED ACTION
Response to Amendment
Applicant's arguments filed on 4/15/21 are acknowledged.  Claims 1-14 have been canceled.  Claims 15-28 are pending rejection below.
The Declaration under 37 CFR 1.132 filed 4/15/21 is insufficient to overcome the rejection of all claims based upon Hobeika USPA_20090212587_A1 in view of Kaempgen DE_2148101 under 35 USC 103 as set forth in the last Office action because:  see reasons below under Response to Arguments section.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 15, 16, 18, 19, 20, 21, 22, 23, 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Hobeika USPA_20090212587_A1 in view of Kaempgen DE_2148101 (see Machine English translation).
1.	Regarding Claims 15, 16, 18, 19, 20, 21, 22, 23, and 24-28, Hobeika discloses a multilayer composite (Title) (corresponds to claimed multilayer body) useable in exterior vehicle parts (paragraph 0033), or vehicle body covering components such as side shields of motor vehicles or roof uses (paragraph 0081) comprising a polycarbonate substrate (corresponds to claimed thermoplastic base layer) (paragraph 0001) with a polysiloxane coating (corresponds to claimed scratch-resistant coating) over both opposing sides of it (Abstract) with an adhesion-promoting primer layer there-between (paragraph 0005).  The aforementioned applications of Hobeika, namely, the exterior vehicle parts (paragraph 0033), or vehicle body covering components such as side shields of motor vehicles or roof uses, are known to be opaque.  As such, it would be expected for it to inherently have the claimed light transmittance of less than 1%. Hobeika further discloses that said adhesion-promoting layer can have an UB absorber (paragraph 0005) and have a thickness falling into Applicants’ claimed range in instant, dependent Claim 20 (Table 2).  Furthermore, Hobeika discloses that said polysiloxane coating (corresponds to claimed scratch-resistant coating) can have an absorber (paragraph 0007) with a thickness that falls into the instant claimed range (Table 2).  Hobeika also discloses said polycarbonate can have a flow rate of 13 g/10 min and contain heat stabilizers (paragraph 0055).  Hobeika further discloses a method involving Hobeika also discloses that said adhesion-promoting primer can be applied first before said polysiloxane scratch-resistant coating (paragraphs 0124-0127).  
2.	However, Hobeika does not specifically disclose the claimed coloring agents of Applicants’ independent Claim 15.
3.	Kaempgen teaches using dyes of formulas 1a and 1b to color polycarbonates to produce colored polycarbonates with high temperature resistance (Abstract, see rest of document).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polycarbonate composition, of Hobeika, by incorporating the dyes, of Kaempgen, at the claimed percentages because both references are directed at effectively coloring polycarbonates. Choice of concentrations would be optimized based on desired coloring and extent of the degree of temperature resistance required as per Kaempgen.  
	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Hobeika USPA_20090212587_A1 in view of Kaempgen DE_2148101 (see Machine English translation), as applied to Claim 15, and further in view of Loebel USPA_20100242792_A1.
5.	Regarding Claim 17, Hobeika in view of Kaempgen do not suggest the claimed coloring agents of structures (2a) and (2b).
6.	Loebel discloses dyes of formulas 2a and 2b (paragraph 0124) for use as coloring agents in coloring polycarbonates (paragraphs 0114-0119).
Hobeika in view of Kaempgen, by incorporating the said dyes, of Loebel, at the claimed percentages because both references are directed at effectively coloring polycarbonate plastics.	 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Hobeika USPA_20090212587_A1 in view of Kaempgen DE_2148101 (see Machine English translation), as applied to Claim 15, and further in view of Joachimi USPA_20030130381_A1.
8.	Regarding Claim 18, Hobeika in view of Kaempgen does not disclose using carbon black.
9.	Joachimi discloses that the most commonly used coloring agent for coloring technical thermoplastics materials black is carbon black, in which carbon blacks are used that are produced by various processes and have different grain size distributions or specific surfaces and the use of carbon blacks for coloring materials black is significantly less expensive than organic or inorganic coloring agents (paragraph 0020).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PC substrate composition, of Hobeika in view of Kaempgen, by using carbon black, of Joachimi.  One of ordinary skill in the art would have been motivated in using carbon black for controlling the color of the exterior vehicle parts disclosed by Hobeika as described above.  It would be obvious to use concentrations of carbon black to what extent blackness is desired.  Applicants have not shown how this claimed concentration results in unexpected or surprising results.
Response to Arguments
The automobile, architecture and motorcycle parts described by Hobeika do not have a light transmission of less than 1%. (Deck A. Meyer, para. 5.) Automobile glazing, architecture glazing, windshields, automobile screens, motorcycle screens, column and vehicle body covers and shields, side shields, side windows, rear windows and roof uses usually require someone inside a vehicle to see through the glazing, shield, screen, window or roof.”
	The Examiner respectfully submits that exterior vehicle parts (paragraph 0033), or vehicle body covering components such as side shields of motor vehicles or roof uses (paragraph 0081) are all known to be opaque.  As such, it would be expected for it to inherently have the claimed light transmittance of less than 1%. “Body coverings”, “side shields”, and “roof uses” are all opaque and are rarely ever to be found as clear/transparent in such exterior applications. This indicates that Hobeika intends on using its PC in both transparent and opaque applications. Additionally, given that Hobeika in view of Kaempgen suggests all of the claimed limitations, it would be expected for it to inherently have this transmittance too. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 17, 2021